UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-7610


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

HECTOR DAVID PORTILLO,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:95-cr-00522-LMB-1)


Submitted:   March 14, 2017                 Decided:     March 17, 2017


Before FLOYD and    HARRIS,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Hector David Portillo, Appellant Pro Se.       Lawrence Joseph
Leiser, Assistant United States Attorney, Alexandria, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Hector David Portillo appeals the district court’s order

denying     his   motion       for   a   sentence    reduction         pursuant      to    18

U.S.C. § 3582(c)(2) (2012).                We have reviewed the record and

find   no   reversible         error.      Accordingly,          we    affirm    for      the

reasons     stated       by    the   district       court.            United    States v.

Portillo, No. 1:95-cr-00522-LMB-1 (E.D. Va. Nov. 3, 2016).                                 We

dispense     with       oral    argument     because       the        facts    and   legal

contentions       are   adequately       presented    in     the      materials      before

this court and argument would not aid the decisional process.



                                                                                 AFFIRMED




                                            2